UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2145


CLARA LULU PARADA-CASTRO; SINTIA ESTER NATIVI-PARADA;
CARLOS EMMANUEL NATIVI-PARADA; ELMER DAGOBERTO NATIVI-
PARADA,

                    Petitioners,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 18, 2021                                        Decided: January 5, 2022


Before RICHARDSON and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael E. Rosado, Victor E. Legorreta, LAW OFFICES OF MICHAEL ROSADO,
Laurel, Maryland, for Petitioners. Brian Boynton, Acting Assistant Attorney General,
Keith I. McManus, Assistant Director, Nelle M. Seymour, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clara Lulu Parada-Castro (“Parada-Castro”) and her three children, natives and

citizens of El Salvador, petition for review of an order of the Board of Immigration Appeals

(“Board”), dismissing their appeal from the immigration judge’s (“IJ”) decision denying

their applications for asylum, withholding of removal, and protection under the Convention

Against Torture (“CAT”). We deny the petition for review.

       We have reviewed the administrative record, including the transcript of the merits

hearing and all supporting evidence, and considered the arguments pressed on appeal in

conjunction with the record and the relevant authorities. We first conclude that the record

evidence does not compel a ruling contrary to any of the agency’s factual findings, see 8

U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the IJ’s dispositive ruling,

affirmed by the Board, that Parada-Castro failed to show the requisite nexus between either

the asserted past persecution or the feared future persecution, and a protected ground, see

Cortez-Mendez v. Whitaker, 912 F.3d 205, 209 (4th Cir. 2019) (explaining that, in

conducting substantial evidence review of the agency’s nexus determination, we are

“limited to considering whether their conclusion is supported by reasonable, substantial,

and probative evidence” (internal quotation marks omitted)).

       We also conclude that the Petitioners failed to exhaust their claim that the IJ legally

erred in her analysis of the nexus issue. “If a petitioner could have raised an argument

before the B[oard], but didn’t, we do not have the authority to consider the argument in the

first instance.” Portillo Flores v. Garland, 3 F.4th 615, 632 (4th Cir. 2021) (en banc)

(internal quotation marks omitted). We further conclude that there was no error in the

                                              2
Board’s finding that the Petitioners failed to meaningfully contest the denial of protection

under the CAT. Lastly, the Board’s failure to acknowledge that Parada-Castro’s children

filed stand-alone applications for asylum, withholding of removal, and protection under the

CAT does not necessitate a remand. The children’s applications raised the same claims

and were dependent on the same set of facts and particular social group as Parada-Castro’s

application.   The Board’s finding that Parada-Castro failed to establish nexus to a

statutorily protected ground would necessarily apply to the children’s claims for relief. On

remand, the Board could simply apply the same findings to the children’s claims. See, e.g.,

Crespin-Valladares v. Holder, 632 F.3d 117, 123–24 (4th Cir. 2011) (noting that

assessment of the Board’s reasoning in a subsequent order not before the court could avoid

an unnecessary remand).

       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             3